DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “air or mechanical pump” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: coating system configured to create and a pick and place unit configured to place in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 13, 15, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kotler et al. (US Publication 2017/0210142) in view of Ikedo et al. (EP 1213083).
With respect to claim 1, Kotler et al. teaches a system, comprising a laser-based printing system (24, Paragraphs 0031, 0055 and 0060, Figure 1) including a coating system (68, Paragraph 0056, Figure 5) configured to create a uniform layer of a viscous material (Paragraph 0034) on a donor substrate (26, Paragraph 0056, Figure 5), and a laser-based printing unit (24, Paragraphs 0031, 0055, 0060 and Figures 1 and 5) configured to print individual dot-like portions (Paragraphs 0012, 0046) of the viscous material (Paragraph 0034) from the donor substrate (26, Paragraph 0056, Figure 5) onto an electronic component (22, Paragraph 0040, Figures 1 and 4); and 
wherein the laser-based printing unit (20) is configured to print individual dot-like portions of the viscous material from the donor substrate onto the electronic component.
Kotler et al. does not explicitly disclose a pick and place unit configured to place the electronic component having the dot-like portions of the viscous material printed thereon onto a substrate so that the dot-like portions of the viscous material are disposed between the electronic component and the substrate and while the electronic component is held by the pick and place unit across a well-defined gap between the donor substrate and the electronic component.  However, it is well known in the art to provide a pick and place unit.  Ikedo et al. teaches a pick and place unit (128) configured to place the electronic component having the dot-like portions of the viscous material printed thereon onto a substrate so that the dot-like portions of the viscous material are disposed between the electronic component and the substrate (Paragraph 0156, Figure 1) and while the electronic component is held by the pick and place unit across a well-defined gap between the donor substrate and the electronic component (Paragraphs 0220, 0222 and Figures 28a-c).
	It would have been obvious to one of ordinary skill in the art before the effective filing date was made to modify the invention taught by Kotler et al. to include a pick/place unit as taught by Ikedo et al. for the purpose of ensuring the component is properly transferred from one location to another location in a stable and effective manner.
	With respect to claim 8, Kotler et al. teaches the viscous material is one of a solder paste, a metal paste, a ceramic paste, a wax material, a polymer material, an acrylic, an epoxy, or an adhesive (Paragraph 0060).  
With respect to claim 13, Kotler et al. teaches one or more imaging systems (24) arranged to (i) image the dot-like portions of the viscous material printed on the electronic component during movement of the electronic component from the laser-based printing unit to the substrate (Paragraphs 0012, 0046), (ii) the electronic component (22) after transfer to the electronic component has been placed on the substrate (26, Paragraph 0056, Figure 5), or (iii) both.  
With respect to claim 15, Kotler et al. teaches a method, comprising creating a uniform layer of a viscous material on a donor substrate using a coating system of a laser-based printing system (24, Paragraphs 0034, 0056, Figure 5);
 printing individual dot-like portions of the viscous material from the donor substrate onto an electronic component (22) by a laser-based printing unit (24, Paragraphs 0031, 0055, 0060) of the laser-based printing system (24), and 
transferring the electronic component (22) with the dot-like portions of the viscous material printed thereon to a substrate (Paragraphs 0012, 0034, 0040, 0046, 0056, 0060).  
Kotler et al. does not explicitly disclose a method with a pick and place unit and while the electronic component is held by a pick and place unit across a well-defined gap between the donor substrate and the electronic component.  However, it is well known in the art to provide a pick and place unit.  Ikedo et al. teaches a pick and place unit (128) and while the electronic component is held by the pick and place unit across a well-defined gap between the donor substrate and the electronic component (Paragraphs 0220, 0222 and Figures 28a-c).
	It would have been obvious to one of ordinary skill in the art before the effective filing date was made to modify the method taught by Kotler et al. to a method to include a pick/place unit as taught by Ikedo et al. for the purpose of ensuring the component is properly transferred from one location to another location in a stable and effective manner.
With respect to claim 20, Kotler et al. teaches the method wherein the laser-based printing unit (24) uses a laser to jet the dot-like portions of material from the donor substrate to the electronic component (22, Paragraphs 0031, 0055, 0060 and Figures 1 and 5).  
With respect to claim 21, Kotler et al., as modified, teaches the claimed method with the exception of a method further comprising imaging, using one or more imaging  systems (i) the dot-like portions of the viscous material printed on the electronic component (Paragraphs 0012, 0046), (ii) the substrate after the electronic component with the dot-like portions of the viscous material printed thereon has been placed on the substrate (26, Paragraph 0056, Figure 5), or both. 

5.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kotler et al. (US Publication 2017/0210142) in view of Ikedo et al. (EP 1213083) as applied to the claims above, and further in view of Oetjen (US Publication 2017/0120260).
With respect to claim 14, Kotler et al., as modified, teaches the claimed invention with the exception of at least one of the one or more imaging systems is configured to measure, in two or three dimensions, the dot-like portions of the viscous material printed on the electronic component during movement of the electronic component from the laser-based printing unit to the substrate in two or three dimensions.  
Oetjen teaches one or more imaging systems (600) is configured to measure, in two or three dimensions, the dot-like portions of the viscous material printed on the electronic component during movement of the electronic component from the laser-based printing unit to the substrate in two or three dimensions (Paragraph 0126).  
It would have been obvious to one of ordinary skill in the art before the effective filing date was made to further modify the invention taught by Kotler et al., as modified to include an imaging system to measure dot like portions as taught by Oetjen for the purpose of monitoring and measuring the dimensions of dots.

Allowable Subject Matter
6.	Claims 3 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 3, the prior art does not teach or render obvious the coating system includes a syringe of the viscous material and an air or mechanical pump arranged to drive the viscous material onto the donor substrate, and the coating system is further configured to transport the donor substrate with the viscous material thereon towards and through a well-defined gap between rollers or knifes to create the uniform layer of the viscous material on the donor substrate, the uniform layer of the viscous material having a thickness that is defined by the gap
With respect to claim 17, the prior art does not teach or render obvious the coating system includes a syringe of the viscous material, the viscous material is driven from the syringe onto the donor substrate, and the coating system transports the donor substrate with the viscous material thereon towards and through a well-defined gap between rollers or knifes to create a uniform layer of the viscous material on the donor substrate, the uniform layer of the viscous material having a thickness that is defined by the well-defined gap between the rollers or the knifes.  

Response to Arguments
8.	Applicant's arguments filed 6/23/22 have been fully considered but they are not persuasive. 
With respect to applicants remarks, that the Office Action has not clearly articulated why one of ordinary skill in the art would have been motivated to modify Kotler in such a manner at the time of the invention, the examiner disagrees.  Ikedo et al. was combined with Kotler to provide a solder cream transfer apparatus to with a pick and place unit 128.  The pick and place unit 128 ensures the electronic components are stably and effectively transferred to multiple deposition locations as clearly stated in the detailed action above. The examiner has provided a clear motivation of why Ikedo et al. was provided to disclose the claimed limitation.  Therefore, the examiner is not persuaded of any error in the rejections above and maintains the rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853